DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 16 was cancelled. Claims 1-15 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 2/15/22 is acknowledged. Unelected claim 16 was cancelled. Elected claims 1-15 are pending and will be examined as follows.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1 recites “the first cells and second sells.” The Examiner presumes Applicant’s intent was to recite “the first cells and second cells”, and will assume this for the purposes of this examination. Appropriate correction is required.	Claims 2-15 inherit this deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato, et al. (“Low resolution QR-code recognition by applying super-resolution using the property of QR-codes”, published in 2011 International Conference on Document Analysis and Recognition, herein Kato).1 2	Regarding claims 1 and 15, Kato teaches an information code reading system comprising: 	a display medium that displays an information code in which a plurality of first cells, and a plurality of second cells, which have lightness different from that of the first cells, are arrayed in a code area defined by a predetermined marginal area (Section II & Fig. 2); and 	an information code reader that optically reads the information code (Section II & Fig. 2: cell phone), wherein 	in the information code, the first cells have lightness that is intermediate between lightness of the second cells and lightness of the predetermined marginal area, the first cells and the second cells being configured to have a difference in lightness therebetween sufficiently smaller than a difference in lightness between the first cells and the predetermined marginal area, in a predetermined area occupying at least a part of the code area (Section II-A); and 	the information code reader comprises 	an imaging unit that captures an image of the information code (Section II & Fig. 2: cell phone), 	an image correction unit that corrects colors of an image captured by the imaging unit to increase a difference in lightness between the first cells and the second cells3 in the predetermined area (Section II-B), and 	a decoding unit that performs decoding processing to decode the information code using the image corrected by the image correction unit (Section II & Fig. 2: cell phone).	Regarding claim 2, Kato teaches the predetermined area is set so as to align with the code area (Section II-A).	Regarding claim 3, Kato teaches the information code is configured, with position detection patterns used for detecting the code area being disposed in the code area; and the predetermined area is set excepting areas of the position detection patterns (Section II: QR codes).	Regarding claim 4, Kato teaches the display medium is a display device capable of displaying an image of the information code on a screen (Section II & Fig. 2: cell phone).	Regarding claims 7 and 10, Kato teaches the display medium is a display device capable of displaying an image of the information code on a screen (Section II & Fig. 2: cell phone). 	Regarding claims 13 and 14, Kato teaches the predetermined marginal area is configured to have a white or black color, the second cells are configured to have a black or white color, and the first cells in the predetermined area are configured to have a color close to black or white (Section II-B).
Allowable Subject Matter
Claims 5-6, 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See 892 form for the full citation. A copy of this reference is attached to this Office Action.
        2 In addition to the cited portions, please see also the associated figures.
        3 See claim objection above.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.